Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/856435 filed on 04/23/20.

Summary of claims

Claims 1-20 are pending.
Claims 1, 5, 6, 10-11, 14 and 17-20 are rejected.
Claims 2-4, 7-9, 12-13 and 15-16 are objected.



Oath/Declaration

The oath/declaration filed on April 15th, 2021 is acceptable.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10-11, 14 and 17-20  rejected under 35 U.S.C. 102(a)(1) as being anticipated by  David Perreault (US Pat. 2017/0373609).

As to claim 1, 10, 14 and 17 the prior art teaches an inverter current equalization method, comprising: 

implementing current equalization when a first output end of a first inverter (see fig 1a, 12a) of at least two inverters and a second output end of a second inverter (see fig 1a, 12b) of the at least two inverters are in high-frequency parallel connection, wherein the first output end and the second output end are inductive (see fig 1a paragraph 0035-0036) ; 

comparing a first reactive current of the first inverter with a reactive current reference value to obtain a first reactive current difference of the first inverter (see fig 1a, paragraph 0037-0038); 

comparing a second reactive current of the second inverter with the reactive current reference value to obtain a second reactive current difference of the second inverter (see fig 1a, 1b, paragraph 0038-0040); 

comparing a first active current of the first inverter with an active current reference value to obtain a first active current difference of the first inverter (see fig 1a, 1b, paragraph 0040-0043);

comparing a second active current of the second inverter with the active current reference value to obtain a second active current difference of the second inverter (see fig 1a, 1b, paragraph 0042-0045); 

adjusting a first input voltage amplitude of the first inverter (see fig 1a, 12a) based on the first reactive current difference (see fig 1a, 1b, paragraph 0039-0041); 

adjusting a second input voltage amplitude of the second inverter (see fig 1a, 12b) based on the second reactive current difference (see fig 1a, 1b, paragraph 0044-0046); 

adjusting, based on the first active current difference and the second active current difference, a first phase difference between a first carrier signal from the first inverter (see fig 1a, 12a) and a carrier synchronization signal and a second phase difference between a second carrier signal from the second inverter (see fig 1a, 12a) and the carrier synchronization signal (see fig 1a, 1b, fig 2 paragraph 0049-0053 and background); 

and equalizing a first output current of the first inverte (see fig 1a, 12a)r and a second output current of the second inverter (see fig 1a, 12a), wherein the carrier synchronization signal is a pulse signal simultaneously input to the at least two inverters (see fig 1a, 1b, fig 2, fig 3 paragraph 0052-0057 and summary).


As to claim 5 the prior art wherein the output end of the first inverter and the output end of the second inverter are connected in parallel, wherein a first frequency of a first output voltage of the first inverter is the same as a first switching frequency of the first inverter, and wherein a second frequency of a second output voltage of the second inverter is the same as a second switching frequency of the second inverter (see fig 1-4, paragraph 0054-0060).

As to claim 6 the prior art teaches wherein the reactive current reference value is a first average value of the first reactive current and the second reactive current, and wherein the active current reference value is a second average value of the first active current and the second active current (see fig 1-4, paragraph 0058-0065).

As to claim 11 the prior art teaches  further configured to: select a master inverter controller and a slave inverter controller from the first inverter controller and the second inverter controller using a predetermined mechanism (see fig 1-4, paragraph 0063-0069); generate the carrier synchronization signal from the master inverter controller; and send the carrier synchronization signal to the slave inverter controller (see fig 1-4, paragraph 0068-0075).

As to claim 18, the prior art teaches wherein the radio transmitter circuit comprises: a transmitting coil; and a transmit compensation network comprising: an input end used as the input end of the radio transmitter circuit; and an output end coupled to the transmitting coil, wherein the radio receiver circuit comprises: a receive compensation network comprising: an input end (see fig 1-2, paragraph 0030-0035); and an output end coupled to the load (see fig 1-4, paragraph 0034-0039); and a receiving coil coupled to the input end of the receive compensation network(see fig 1a, 1b, paragraph 0037-0044).

As to claim 19 the prior art teaches further comprising a power factor correction (PFC) circuit coupled to the third inverter and comprising a rectifier circuit, wherein the PFC circuit is configured to: convert an alternating-current voltage in a power grid into a direct-current voltage, rectify the alternating-current voltage in the power grid to the direct-current voltage (see fig 1-5, paragraph 0078-0084).

As to claim 20, the prior art teaches wherein the PFC circuit is further configured to: adjust the direct-current voltage to an input voltage to the third inverter based on an instruction from an inverter controller(see fig 1-4, paragraph 0065-0070); and adjust a reactive current output from the third inverter (see fig 1-5, paragraph 0072-0080).

Allowable Subject Matter

Claims 2-4, 7-9, 12-13 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851